Exhibit 10.3
MONSTER WORLDWIDE, INC.
RESTRICTED STOCK UNIT AGREEMENT
This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made, effective as of
[                    ], 20[_____] (the “Grant Date”), by and between MONSTER
WORLDWIDE, INC., a Delaware corporation (hereinafter called the “Company”), and
[                    ] (hereinafter called the “Participant”).
W I T N E S S E T H:
WHEREAS, the Committee desires to award to the Participant pursuant to the
Company’s 2008 Equity Incentive Plan (the “Plan”) a grant of Restricted Stock
Units (referred to herein as “RSUs”) upon the terms and conditions set forth in
this Agreement.
NOW, THEREFORE, the parties hereto agree as follows:
1. Grant of RSUs. Subject to the terms and conditions of the Plan and this
Agreement, the Committee hereby grants to the Participant [                    ]
RSUs as of the date of this agreement. The RSUs shall vest and payment in
respect of such RSUs shall be made, if at all, in accordance with Section 2
hereof.
2. Vesting.
(a) Subject to the Participant’s continuous employment by the Company and its
Affiliates in the position of [                    ] (or in an alternative
position with the Company, as determined by the Chief Executive Officer in his
or her sole discretion and subject to approval by the Compensation Committee (an
“Alternative Position”)) and compliance with Non-Compete Agreement (as defined
below), the RSUs granted to the Participant shall vest as to the percentage of
the RSUs indicated below on the dates specified below (each a “RSU Vesting
Date”). The unvested RSUs granted pursuant to this Agreement shall automatically
terminate and be forfeited (without any action by any party hereto) on the
sooner of (x) the date on which the Participant’s employment is terminated and
(y) the date on which the Participant ceases to serve in the position of
[                    ] or in an Alternative Position.

          Percentage of RSUs Date   Becoming Vested [                    ]  
[                    ]% [                    ]   [                    ]%
 
    [                    ]   [                    ]%

 

 



--------------------------------------------------------------------------------



 



To the extent that the RSUs have not vested prior to the date that is the
five-year anniversary of the Grant Date, the unvested RSUs shall terminate and
be forfeited as of such date, without any further consideration to the
Participant.
Any fractional RSUs resulting from the strict application of the incremental
percentages set forth above will be disregarded and the actual number of RSUs
becoming vested on any specific RSU Vesting Date will cover only the full number
of RSUs determined by applying the relevant incremental percentage.
(b) Notwithstanding the foregoing, if because of the Participant’s death or
Disability the Participant’s employment terminates or the Participant ceases to
serve in the position of [                                        ] or an
Alternative Position, then the unvested RSUs, to the extent not previously
forfeited, shall immediately become fully vested, subject to Section 2(d) below.
(c) In the event that during the period of the Participant’s employment with the
Company or one of its Affiliates after the Grant Date a Change in Control shall
occur, then all outstanding unvested RSUs that have not been forfeited prior to
the date of such Change in Control shall vest on the date of such Change in
Control. In the event that the Change in Control occurs on a date prior to the
date that a Participant is determined to be Disabled for purposes of the Plan
and this Agreement, but the Committee, in its sole determination expects the
Participant to be Disabled at the end of the 9-month period referred to in
Section 4 of this Agreement, then all of the unvested RSUs of such Participant,
to the extent not previously forfeited, shall vest upon the date of the Change
in Control.
(d) In the event that any calendar date on which vesting is purportedly
scheduled pursuant to the terms of Sections 2(a), 2(b) or 2(c) above is not a
Business Day (as defined below), the vesting shall automatically be delayed
until the first Business Day following that calendar date. “Business Day” means
a date on which commercial banks in New York, New York are open for general
business.
(e) As a condition to the receipt of the RSUs, the Participant is required to
open an account with the third party administering the Company’s equity awards
programs (currently Charles Schwab) (the “Administrator”). On or as soon as
reasonably practicable following the applicable RSU Vesting Date (but in no
event later than the end of the calendar year in which such date occurs), the
Company shall deliver to the Participant’s account with the Administrator one
share of Common Stock with respect to each whole RSU that vests on such date,
subject to Sections 3 and 7 below. Upon such delivery, all obligations of the
Company with respect to each such RSU shall be deemed satisfied in full.
3. Certain Changes; Rights as a Stockholder. The number and class of shares of
Common Stock which are distributable to the Participant with respect to any RSU
covered by this Agreement shall be adjusted proportionately or as otherwise
appropriate to reflect any increase or decrease in the number of issued shares
of Common Stock resulting from a stock split, spin-off, split-off, split-up,
recapitalization, capital reorganization, reclassification of shares of Common
Stock, merger or consolidation, or any like capital adjustment, or the payment
of any stock dividend, and/or to reflect a change in the character or class of
shares covered by the Plan arising from a readjustment or recapitalization of
the Company’s capital stock, in each case as determined by the Committee. The
Participant shall not have any rights to cash dividends, voting rights or other
rights of a stockholder with respect to the RSUs covered by this Agreement until
the Company delivers Common Stock to the Participant’s account in accordance
with Section 2(e).

 

2



--------------------------------------------------------------------------------



 



4. Definitions. Capitalized terms not otherwise defined herein shall have the
same meanings as in the Plan. The following term shall have the following
meaning:
“Disability” or “Disabled” means, notwithstanding any definition in the Plan,
that, in the determination of the Committee, the Participant is both (i) unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months and (ii) (x) in case the Participant is eligible for the long term
disability program offered to United States-based employees by the Company or
its Affiliates, the Participant has actually received long term disability
benefits for no less than 9 months or (y) in case the Participant is not
eligible for such long term disability program solely by virtue of not being
based in the United States, the Participant would have been eligible to receive
long term disability benefits for no less than 9 months but for the Participant
not being based in the United States. For purposes of Section 2(b) above, it is
understood that the Disability shall be deemed to be incurred on the last day of
the 9-month period contemplated in clause (ii) of the immediately preceding
sentence. In the event the Participant has met the condition set forth in clause
(i) of the first sentence of this definition but does not satisfy the condition
set forth in clause (ii) of this definition solely by reason of the
Participant’s death, then the provisions of such clause (ii) shall be deemed to
have been satisfied and for purposes of Section 2(b) above the Disability shall
be deemed to be incurred on the date of such death.
5. No Employment Rights; Termination of Employment. Nothing in this Agreement
shall give the Participant any right to continue in the employment of the
Company or any Affiliate, or to interfere in any way with the right of the
Company or any Affiliate to terminate the employment of the Participant. Except
as otherwise expressly provided in Sections 2(b) and 2(c) hereof, RSUs that are
not vested as of the date the Participant’s employment with the Company and its
Affiliates terminates or ceases for any reason or no reason, whether voluntary
or involuntary (including, without limitation, termination or cessation of
employment with or without cause or arising out of or in connection with a
reduction in force, sale or shutdown of certain operations, or otherwise), shall
immediately and automatically terminate and be forfeited in their entirety,
provided, however, that only for purposes of this Agreement the Participant’s
employment shall not be deemed terminated solely by virtue of the Participant’s
voluntary cessation of employment in circumstances that the Committee determines
are reasonably likely to result in a Disability for so long as the Committee
determines that the Participant continues to satisfy the conditions that would
ultimately lead to the Committee’s determination that the Participant has
incurred a Disability.
6. Plan Provisions. The provisions of the Plan shall govern, and if or to the
extent that there are inconsistencies between those provisions and the
provisions hereof, the provisions of the Plan shall govern. The Participant
acknowledges receipt of a copy of the Plan prior to the execution of this
Agreement.

 

3



--------------------------------------------------------------------------------



 



7. Withholding. In the event that prior to any applicable RSU Vesting Date
hereunder the Participant has not provided the Company with written notice
(which may be by written notice or by an election made via the website operated
by the Administrator) (the “Payment Notice”) at least five (5) Business Days
prior to that RSU Vesting Date to the effect that the Participant will provide
the Company payment of the amount, if any, deemed necessary by the Company in
its reasonable discretion to enable the Company and its Affiliates to satisfy
the minimum federal, foreign or other tax withholding or similar obligations of
the Company and its Affiliates with respect to the shares of Common Stock
(and/or any other items which may be distributable to the Participant on the RSU
Vesting Date pursuant to Section 3 hereof), or in the event the Participant
provides the Payment Notice but does not deliver payment of the appropriate
amount to the Company on the RSU Vesting Date, then the Company shall satisfy
the minimum federal, foreign or other tax withholding or similar obligation of
the Company and its Affiliates with respect to such vesting by withholding the
number of whole shares of Common Stock on and valued as of the applicable RSU
Vesting Date (and/or other items which may be distributable to the Participant
on the RSU Vesting Date pursuant to Section 3 hereof) sufficient to satisfy such
minimum withholding and other obligations.
8. Notices. All notices or other communications to be given or delivered in
connection with this Agreement shall be either in electronic format or in
writing and shall be deemed to have been properly served if delivered
electronically, personally, by courier, or by certified or registered mail,
return receipt requested and first class postage prepaid, in the case of notices
to the Company, to the attention of Director of Human Resources, at the
Company’s offices at 5 Clock Tower Place, Suite 500, Maynard, MA 01754 and in
the case of notices to the Participant, to the Participant’s last known address
(as noted in the Participant’s personnel file) or such other addresses
(including any electronic mail addresses) as the recipient party has specified
by prior written notice to the sending party. All such notices and
communications shall be deemed received upon the actual delivery thereof in
accordance with the foregoing.
9. Binding Effect; Headings; Status. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. The subject headings of Sections are included for the
purpose of convenience only and shall not affect the construction or
interpretation of any of the provisions of this Agreement. The Participant’s
rights under this Agreement, including, without limitation, rights to RSUs,
shall at all times that such rights exist represent a general obligation of the
Company. The Participant shall be a general creditor of the Company with respect
thereto and shall not have a secured or preferred position with respect thereto.
Nothing in this Agreement or the Plan shall be deemed to create an escrow,
trust, custodial account or fiduciary relationship of any kind.
10. Non-Assignability, Etc. The Participant’s rights under this Agreement,
including, without limitation, rights to RSUs, are not assignable or
transferable except upon the Participant’s death to a beneficiary designated by
the Participant in a written beneficiary designation filed with the Company or,
if no duly designated beneficiary shall survive the Participant, pursuant to the
Participant’s will and/or by the laws of descent and distribution. Any and all
such rights shall not be subject to anticipation, alienation, sale, transfer,
encumbrance except as otherwise expressly permitted herein.

 

4



--------------------------------------------------------------------------------



 



11. Securities Laws; Insider Trading. The Committee may from time to time impose
any conditions on the RSUs and shares of Common Stock as it deems necessary or
advisable to ensure that the Plan, this Agreement and the issuance and resale or
any securities comply with all applicable securities laws, including without
limitation Rule 16b-3 under the Exchange Act and the Securities Act of 1933, as
amended (the “Securities Act”). Such conditions may include, among other things,
the requirement that certificates for shares of Common Stock to be issued to the
Participant hereunder contain a restrictive legend in such form and substance as
may be determined by the Committee. Without limiting the foregoing, it is
understood that Affiliates of the Company may resell Common Stock only pursuant
to an effective registration statement under the Securities Act, pursuant to
Rule 144 under the Securities Act, or pursuant to another exemption from
registration under the Securities Act. The Participant understands and agrees
that any and all transactions involving shares of Common Stock or other
securities of the Company must comply with applicable laws, rules, regulations
and policies, including but not limited to the Company’s policy regarding
insider trading, which policy, among other things, prohibits transactions
involving shares of Common Stock or other securities of the Company by
individuals who have material non-public information relating to the Company.
12. Mechanics; Applicable Law; Entire Agreement. This Agreement shall become
valid and binding on the parties, effective as of the Grant Date, after both of
the following have occurred: (a) the Participant has executed the Agreement and
(b) the Participant has executed the Non-Competition, Non-Solicitation,
Confidential Information and Intellectual Property Assignment Agreement in the
form attached hereto as Exhibit A (the “Non-Compete Agreement”). If both (a) and
(b) are not satisfied within ninety (90) days of the Grant Date, the RSUs
granted pursuant to this Agreement shall be forfeited. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
(other than the conflict of laws provisions thereof). This Agreement constitutes
the entire agreement between the parties with respect to the subject matter
hereof and controls and supersedes any prior understandings, agreements or
representations by or between the parties, written or oral with respect to its
subject matter, including but not limited to the provisions of any and all
employment agreements and offer letters (such as terms providing for
acceleration or other enhancement to restricted stock or other equity interests
in the event of the occurrence of specified events), except and only to the
extent of any rights of the Company or its Affiliates relating to Section 280G
of the Internal Revenue Code of 1986, as amended, and may not be modified except
by written instrument executed by the parties. The Participant has not relied on
any representation not set forth in this Agreement.
13. Amendment or Modification; Waiver. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms or covenants hereof may
be waived, only by a written instrument executed on behalf of the Company (as
authorized by the Committee) and the Participant; provided that the Agreement
may be unilaterally amended by the Company without Participant consent to
conform the Agreement to any changes required by the Administrator or as a
result of the change of Administrator.

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            MONSTER WORLDWIDE, INC.
      By:           Name:   [                    ]        Title:  
[                    ]   
 
   
 
EXECUTIVE:  
 
   
 
     
 
   
 
[                    ]  

 

6



--------------------------------------------------------------------------------



 



EXHIBIT A
Non-Competition, Non-Solicitation, Confidential Information and Intellectual
Property Assignment Agreement

 

7